Citation Nr: 0107353	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  97-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
schistosomiasis.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  The veteran, 
who had active service from September 1961 to September 1963, 
appealed that decision.

In a July 2000 rating decision, the RO raised the veteran's 
evaluation for asthmatic bronchitis to 60 percent disabling, 
and granted a total rating based upon individual 
unemployability due to service-connected disabilities. 

The Board notes that the RO received a notice of disagreement 
with respect to effective dates of both the 60 percent 
evaluation assigned for bronchial asthma and the total rating 
in September 2000.  A September 2000 rating decision granted 
earlier effective dates for both issues.  The Board considers 
this and other correspondence to be an acceptance of full 
benefits of the increase.


FINDINGS OF FACT

1.  The veteran's sinusitis requires antihistamine treatment.  

2.  The veteran's sinusitis is not productive of a purulent 
discharge or crusting reflecting purulence.

3.  The veteran's schistosomiasis is inactive.



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.31, 4.97, Diagnostic Code 6513 (2000 & 1996).

2.  The criteria for a compensable evaluation for 
schistosomiasis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991& Supp. 2000); 38 C.F.R. §§ 4.1-4.31, 4.114, 
Diagnostic Code 7324 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his service-connected sinusitis and 
schistosomiasis are more disabling than the respective 10 
percent and 0 percent evaluations assigned.  The VA has a 
duty to assist the veteran in developing facts which are 
pertinent to those claims.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained by the RO.  That 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
support of his claims.  The Board has not been made aware of 
any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See Veterans Claims Assistance Act of 
2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

I.  Sinusitis

A December 1970 rating decision granted service connection 
for sinusitis at a noncompensable rate.  A June 1974 rating 
decision granted a 10 percent evaluation for this disability, 
which has remained in effect thereafter.  

As a result of this claim, the veteran was provided a VA 
examination in June 1996.  He informed the examiner that he 
had nasal obstruction, post-nasal discharge, and a dry cough.  
A tonsillectomy and adenoidectomy were performed as a child.  
Objectively, there was no pus or polyps in the nose, and the 
septum was straight, with evidence of prior surgery.  Nasal 
turbinates were congested, and X-rays showed bilateral 
maxillary sinusitis.

In November 1999, the RO afforded the veteran another VA 
examination.  The veteran informed the examiner that he had 
headaches and nasal secretions as a result of this 
disability.  At times, yellowish discharge was present.  The 
veteran reported using decongestants and a topical steroid.  
Objectively, there was no purulent discharge or crusting, and 
the septum was in the midline.  The veteran declined another 
set of X-rays.

During the course of this claim the criteria governing 
respiratory disorders were changed.  Prior to October 7, 
1996, a 10 percent evaluation was warranted when moderate 
symptomatology was present, as manifested by discharge, 
crusting or scabbing, and infrequent headaches.  A 30 percent 
evaluation was warranted when sinusitis was severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, with purulent discharge or crusting reflecting 
purulence present.  38 C.F.R. § 4.97, Diagnostic Code 6514.

Effective October 7, 1996, a 10 percent evaluation is now 
warranted when one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is present.  A 30 
percent evaluation is warranted when three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation, the highest 
schedularly, is warranted for more severe manifestations 
under either set of criteria.  61 Fed. Reg. 46720 (Sep. 5, 
1996).

In light of the above, the Board finds that the preponderance 
of the evidence is against a 30 percent evaluation under 
either set of diagnostic criteria.  In this respect, there is 
no evidence of frequently incapacitating recurrences, severe 
and frequent headaches, with purulent discharge or crusting 
reflecting purulence present.  While the veteran has reported 
headaches, such were not characterized as incapacitating.  
Moreover, while the veteran reported yellowish discharge, the 
most recent evidence does not reflect the presence of 
purulent discharge or crusting, showing previous purulence.  
Similarly, there is no evidence of prolonged antibiotic 
treatment, which in addition to the above manifestations, 
would warrant a 30 percent evaluation under the revised 
schedular criteria.  It follows that absent the criteria for 
a 30 percent evaluation, the more severe symptomatology 
required for a 50 percent evaluation have not been met.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against this claim.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (2000).  




II.  Schistosomiasis

A December 1970 rating decision granted service connection 
for schistosomiasis at a noncompensable rate.  The 
noncompensable evaluation has continued to the time of this 
current claim.

The veteran was afforded a VA examination in July 1996.  He 
reported that he had schistosomiasis as a child, and that he 
was treated with Fuadin.  He denied problems since that time 
with this disability.  The veteran did report heartburn and 
epigastric distress, and was found to have a duodenal ulcer 
via an endoscopy in March 1996.  The veteran was 5' 7" tall 
and weighed 230 pounds.  There was no evidence of anemia or 
malnutrition, and he denied diarrhea or constipation.  A 
history of schistosomiasis was diagnosed.  

The veteran was provided another VA examination in October 
1999.  The veteran again denied nausea or vomiting, although 
he did have complaints of alternating constipation and 
diarrhea.  There was no evidence of malnutrition, anemia or 
debility.  He again reported epigastric pain associated with 
heartburn.  The examiner stated that the veteran had probably 
inactive intestinal schistosomiasis.  

The RO has rated this disability by analogy to distomiasis, 
which is permitted under 38 C.F.R. § 4.20.  A noncompensable 
evaluation is warranted under Diagnostic Code 7324 for mild 
or no symptoms, while a 10 percent evaluation is warranted 
for moderate symptoms.  Finally, a 30 percent evaluation is 
warranted for severe symptoms.  38 C.F.R. § 4.114, Diagnostic 
Code 7324 (2000).

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  In so doing, the 
Board acknowledges that the veteran has complained of 
epigastric distress and heartburn.  Nonetheless, this has not 
been attributed to the veteran's service-connected 
disability.  The record consistently shows that the veteran 
does not have symptoms attributable to this disability.  In 
the absence of current manifestations, the Board finds that 
the preponderance of the evidence is against the assignment 
of a compensable evaluation.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102.

III.  Conclusion

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that either sinusitis or 
schistosomiasis has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Indeed, a July 2000 rating decision found 
the veteran unemployable due to service-connected 
disabilities, largely as a result of his service-connected 
bronchial asthma.  However, theses two service-connected 
disabilities, standing alone, have not been shown to manifest 
either criteria for an extraschedular evaluation.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A disability evaluation in excess of 10 percent for sinusitis 
is denied.

A compensable evaluation for schistosomiasis is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



